Case 6:18-cv-00308-ADA Document 55-9 Filed 03/13/19 Page 1 of 4




      EXHIBIT 8
                 Case 6:18-cv-00308-ADA Document 55-9 Filed 03/13/19 Page 2 of 4

Contact
                                   Wes Guidry
www.linkedin.com/in/wes-guidry-    Sr. Software QA Engineer at Roku
b639131b (LinkedIn)                Austin, Texas Area

Top Skills                         Summary
Device Drivers
                                   A highly motivated and skilled professional with over nine years
Embedded Software
                                   experience and successful execution of CPE Device testing and
Set Top Box
                                   quality assurance methodologies including New Feature testing,
Certifications                     System testing, Sanity Testing, Integration testing, Performance
                                   testing, Regression testing, and Automation testing. Expert at
MCSE, A+
                                   detecting software bugs and deficiencies and providing feedback to
                                   developers resulting in smooth deployment with customers. Strong
                                   work ethic and good communication skills enabling collaboration with
                                   both customers and internal team members.



                                   Experience
                                   Roku
                                   Sr. Software QA Engineer
                                   June 2015 - Present
                                   We believe that all television will be streamed, and that all TVs and set-top-
                                   boxes will be powered by software-based operating systems that provide a
                                   dramatically better user experience than has existed historically for the TV.
                                   Like the computer and mobile markets, a similar dynamic is happening with the
                                   big screen TV where only a small number of highly competitive platforms will
                                   exist.


                                   Pace
                                   Sr. Software Quality Engineer
                                   September 2014 - June 2015 (10 months)
                                   austin area, texas

                                   Resourceful engineer with 9 years of experience in Software/Hardware quality
                                   assurance testing with wide verity of projects and environments.


                                   Entropic Communications
                                   Engineer II - Software QA
                                   January 2012 - August 2014 (2 years 8 months)
                                   Austin, Texas Area


                                                                      Page 1 of 3
Case 6:18-cv-00308-ADA Document 55-9 Filed 03/13/19 Page 3 of 4

                  • Over 8 years experience in testing and QA of various satellite, cable and IP
                  client STB’s (Set-Top-Box).
                  • Solid understanding of Manual Testing Process and experience in creating
                  various test cases using Aptest and other methods.
                  • Team lead in Black Box Testing through various types of testing including,
                  integration, functional, system, security, stress and performance testing.
                  • Team lead in Test plan formulation making use of functional and system
                  requirements,
                  • Lead test case design and development from Design documents in addition
                  to mapping those requirements with RTM (Requirements Traceability Matrix)
                  document.
                  • Team and Design Lead in creating test suites to perform Regression Testing
                  across various releases and builds.
                  • Authored Functional Design Documents, Training Material and Help Guides
                  for various products and user groups.
                  • Team member on various projects with industry specific methodologies.


                  Trident Microsystems
                  QA Engineer II
                  January 2010 - January 2012 (2 years 1 month)


                  NXP Semiconductors
                  QA technician
                  April 2008 - January 2010 (1 year 10 months)


                  Conexant
                  QA technician
                  January 2006 - April 2008 (2 years 4 months)


                  Solectron/Flextronics
                  Test Technician
                  October 1996 - April 2008 (11 years 7 months)
                  • Loaded Cisco series switches into chambers using burn-in script.
                  • Validated process the tracking system and the configuration of hardware.
                  • Assembled Cisco router circuit boards for testing.
                  • Various other positions leading to a progressive increase in responsibility.




                  Education

                                                     Page 2 of 3
Case 6:18-cv-00308-ADA Document 55-9 Filed 03/13/19 Page 4 of 4

                  Knowledge Alliance
                  · (2003 - 2003)




                                            Page 3 of 3
